 _Inthe Matter of PORT ORFORD CEDAR COMPANYandINTERNATIONALWOODWORKERS OF AMERICA,LOCAL No. 116,MARSHFIELD, OREGONCase No. R-1337Lumber Industry-Unit Appropriate for Collective Bargaining:modified:-employee excluded from unit where already represented ; status of another-employeeclarified-Certification of Representatives:upon results of the election.SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESAugust 4,1939On June 14, 1939, the National Labor Relations Board, herein..calledthe Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election provided that anelection by secret ballot be conducted among the employees of PortOrford Cedar Company, Marshfield, Oregon, herein called the Com-pany,as ofthe pay-roll period immediately preceding the Direction,employed in production work at the Company's plant at Millington,Oregon, including William Hudson, I. Mikkelson, Rowland James,Clifford Freeland, and C. R. Sprague, but excluding Glenn Parr,employeesengaged inoffice work and employees occupyinga super-visory capacity; and further, including employees within the above-described unit who did not work during such pay-roll period becausethey wereill oron vacation, and also including employees who werelaid off only temporarily during such period because of any seasonalslackness in work, but excluding those who have since quit or been-discharged for cause, to determine whether they wish to be repre-sented by Lumber and Sawmill Workers, Local #116, InternationalWoodworkers of America, Congress of Industrial Organizations, orby Lumber and Sawmill Workers Union, Local 2573, United Brother-hood of Carpenters and Joiners of America, American Federation of-Labor, for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 29, 1939, under the direction and supervisionof the Acting Regional Director for the NineteenthRegion (Seattle,1 13 N. L.R. B. 262.14 N. L. R. B., No. 12.182 PORT ORFORD CEDAR COMPANY183Washington).Full opportunity was accorded all parties to this in-vestigation to participate in the conduct of the election by secretballot and to make challenges.On July 5, 1939, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties his Intermediate Report on theelection.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number of eligible voters_____________________________ 141Total number of ballots cast_______________________________ 129Total number of votes in favor of Lumber and SawmillWorkers Union, Local No. 2573, A. F. of L_________________ 35Total number of votes in favor of Lumber and SawmillWorkers Union, Local No. 116, International Woodworkersof America, C. I. 0--------------------------------------- 77Total number, of votes in favor of neither___________________ 16Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________1Total number of eligible voters not voting____________________ 12Since it could have had no effect on the outcome of the election, nodecision was made on the one challenged ballot and it was notcounted.Thereafter the Company filed with the Regional Director its excep-tions to the Intermediate Report on the ballot.The exceptionsalleged in substance that H. H. Smith,2 master, and Clifford Free-land, deck hand on the towboat operated by the Company, wereimproperly included in the list of eligible voters for the reason thattheirbargaining agency is already the National OrganizationMasters, Mates and Pilots of America, affiliated with the AmericanFederation of Labor, pursuant to an agreement between the saidunion and the Company ; that if H. H. Smith and Clifford Freelandhave as their bargaining agency the union designated in the elec-tion by secret ballot the Company will be unable to negotiate withNational Organization Masters, Mates and Pilots of America whichin turn may refuse to handle the Company's cargo.The Companyspecifically requests that, "this peculiar and exceptional question begiven further consideration in order if possible to avoid the con-sequences above enumerated which might seriously interfere with theCompany's business and its continued operation and that some specialrule or finding be made which will adequately take care of thissituation and protect the Company from any ill consequencesthereof."We feel that the Company has stated valid grounds for a clarifica-tion of our Decision and Direction of Election in this case. In the2Referred to erroneously -in the exceptions as H. A. Smith.190935-40-vol. 14-13 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision we stated, "Clifford Freeland works part time as a deckhand on the Company's tugboat and part time as a boom man.Whileworking on the tugboat Freeland is covered by an agreement theCompany has with the National Organization Masters, Mates andPilots of America.While employed as a boom man, however, hisproblems and interests are identical with those of other workers inthe appropriate unit.He has joined Local 2573.We shall includehim in the unit."SUPPLEMENTAL FINDINGS OF FACTIt was not our intention to alter or modify in any way the agree-ment between the Company and the National Organization Masters,Mates and Pilots of America. It is apparent from the record, how-ever, that the above-mentioned agreement does not apply to CliffordFreeland except in so far as his work on the towboat is concerned.In order to remove all doubt upon this matter, we find that CliffordFreeland is within the appropriate unit set forth in the Certificationof Representatives below only while and to the extent that he isemployed as a boom man or in some other capacity within such appro-priate unit.While employed on the towboat Clifford Freeland isnot within the appropriate unit.H. H. Smith does all his work on or in connection with the towboat.In addition, he is a supervisory employee.He should not, under theterms of the Direction of Election, have been. included on the list ofemployees eligible to vote in the election.We find that H. H. Smithis not in the unit appropriate for purposes of collective bargaining.Neither Local 2573 or the I. W. A. filed objections or exceptions tothe Intermediate Report.Since the results of the election are not changed by the clarificationof Clifford Freeland's status within the appropriate unit or by theexclusion of H. H. Smith from the list of eligible voters, we willcertify the I. W. A. as exclusive bargaining agency for the Company'semployees within the appropriate unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWThe employees of the Company employed in production workat the Company's plant at Millington, including William Hudson, I.Mikkelson, Rowland James, and C. R. Sprague, and Clifford Free-land, except when he is employed as deck hand on the Company'stowboat, but excluding Glenn Parr, H. H. Smith, employees engagedin officework, and employees occupying a supervisory capacity, con- PORT ORFORD CEDAR COMPANY185stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers, Local No.116, chartered by the InternationalWoodworkers of America, af-filiatedwith the Congress of Industrial Organizations, has beenselected by a majority of the employees of Port Orford Cedar Com-pany,Marshfield,Oregon, employed in production work at theCompany's plant at Millington, including William Hudson, I. Mik-kelson, Rowland and James, and C. R. Sprague, and Clifford Freelandexcept when he is employed as deck hand on the Company's towboat,but excluding Glenn Parr, H. H. Smith, employees engaged in officework and employees occupying a supervisory capacity, as their rep-resentative for the purposes of collective bargaining, and that pursu-ant to Section 9 (a) of the Act, Lumber and Sawmill Workers, LocalNo. 116, chartered by the International Woodworkers of America,affiliatedwith the Congress of Industrial Organizations, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.